--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(g)(2)


CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA 71360




«Date»




«Name»
«Location»


Re:           Awards - _____ Performance Cycle


Dear «Nickname»:


The Compensation Committee of the Board of Directors of Cleco Corporation, which
is appointed to administer the Cleco Corporation 2010 Long-Term Incentive
Compensation Plan (the “LTIP”), has awarded to you the following incentives
related to the Company’s common stock, par value $1.00 per share, or our “Common
Stock”:


 
a.
An aggregate of _____ shares of Common Stock subject to the restrictions set
forth herein, or “Restricted Stock,” and an allocation of an equal number of
Common Stock Equivalent Units, or “CEUs,” provided that during the _____
Performance Cycle (as defined below), your Restricted Stock and CEUs shall not
be sold, assigned, transferred, pledged, hypothecated or otherwise subject to
disposition.



 
b.
Contingent allocations of _____ units, representing an equal number of shares of
Common Stock, called “Opportunity Shares,” and _____ CEUs, called “Opportunity
CEUs.”


 
1.           Performance Objectives, Vesting, and Payment. A summary of the
Performance Objectives and a payment matrix, each established by the Committee
and applicable during the period beginning January 1, _____, and ending December
31, _____, the “_____ Performance Cycle,” is attached hereto as Exhibit A.  The
number of shares of Restricted Stock and Opportunity Shares to vest and be
delivered to you, and the number of CEUs and Opportunity CEUs to be paid to you,
will be determined by the Committee at the end of the cycle in accordance with
the terms of the exhibit.  Shares of Restricted Stock and Opportunity Shares and
CEUs and Opportunity CEUs that are not vested at the end of the _____
Performance Cycle will be forfeited and the affected certificates or bookkeeping
entries canceled by the Company.


As soon as practicable after the end of the _____ Performance Cycle, the
Committee will notify you of the number of shares of Restricted Stock and
Opportunity Shares and CEUs and Opportunity CEUs, if any, to which you are
entitled.  Payment will be made:


 
a.
For Restricted Stock and Opportunity Shares, by delivery of Common Stock
representing the number of your vested shares, which may be in the form of
certificates or book entry; and



 
b.
For CEUs and Opportunity CEUs, by a cash payment equal to the Fair Market Value
of a share of Common Stock, determined as of the last business day of the _____
Performance Cycle, multiplied by the number of vested units to which you are
entitled.

 
 

--------------------------------------------------------------------------------


«Name»
«Date»
Page 2
 
      2.           Dividend Equivalent Units.  If cash dividends are declared
and paid on Common Stock during the _____ Performance Cycle, dividends paid on
your Restricted Stock and an equivalent amount determined with respect to your
CEUs (collectively, the “Dividend Equivalent Units”) will be credited to a
bookkeeping account maintained for your benefit by the Company.  Dividends will
be accumulated in your account, without interest, and paid to you in the form of
cash.  Payment will be made as of the first business day following the end of
the _____ Performance Cycle with respect to your vested Restricted Stock and
your vested CEUs.  You will forfeit any Dividend Equivalent Units attributable
to unvested shares of Restricted Stock or unvested CEUs.


3.   Further Limitations.  A purpose of the Company in awarding Restricted Stock
and allocating Opportunity Shares to you is to encourage you to become a
long-term shareholder.  Consistent with this purpose, you agree that shares of
Common Stock transferred to you in consideration of Restricted Stock or
Opportunity Shares will not be sold, assigned, or otherwise disposed of, without
the prior consent of the Company, and that such shares will further be subject
to forfeiture if your employment is terminated for Cause, as defined in the
LTIP. This limitation will remain in effect during the period commencing as of
January 1, _____, and ending as of the earlier of (a) the date you cease to be
an employee of the Company or an Affiliate, or (b) January 1, _____.


You agree that, notwithstanding any provision of the LTIP or this letter to the
contrary, shares of Common Stock subject to the foregoing restrictions may be
held by the Company, in escrow, pending their lapse. The Committee may, in its
discretion, amend or waive all or any of the restrictions; you will be notified
as soon as practicable if any such action taken by the Committee.


4.   Separation From Service.  If you separate from service with the Company or
its Affiliates before the end of the _____ Performance Cycle, your shares of
Restricted Stock and Opportunity Shares, CEUs and Opportunity CEUs, and any
Dividend Equivalent Units allocated to your account will be forfeited as of the
date of your separation, except as may be expressly provided in the LTIP with
respect to your Retirement, involuntary termination of employment without Cause,
death or Disability.  For this purpose, the terms “Cause” and “Disability” are
defined in the LTIP; the term “Retirement” means that you have satisfied the age
and service conditions for normal, early or late retirement under our separate
pension plan at the time of your separation, whether or not you actually
participate in the plan.
5.   Recovery Policy.  Because the final amount of your incentives is contingent
upon the financial performance of the Company, your incentives are subject to
the Company’s recovery policy.  In the event the Company is required to restate
its financial statements or financial results for any portion of the period
included in the _____ Performance Cycle, this policy may require that you
forfeit or return to the Company all or some portion of your incentives or any
payment made or shares delivered to you hereunder, whether or not then
vested.  You will receive additional notice from the Committee if the policy is
applied to your award or allocation.


6.           Tax Withholding.  As a condition of any payment or the delivery of
shares hereunder, the Company is entitled to withhold all income and employment
taxes required by law to be withheld.  Such withholding may be satisfied by
deduction from any cash payments otherwise due to you or by other delivery to
the Company of the amount of such withholding.


7.           No Assignment.  Your award and the allocation of units hereunder is
not subject in any manner to sale, transfer, pledge, assignment or other
encumbrance or disposition, whether by operation of
 

--------------------------------------------------------------------------------


«Name»
«Date»
Page 3
 
 
law or otherwise and whether voluntarily or involuntarily, except by will or the
laws of descent and distribution.


8.           Additional Requirements.  You acknowledge that Common Stock issued
hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable Federal or state securities laws or the
terms of the LTIP.  In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable Federal or state
securities laws.


9.           Employment Rights.  Nothing contained in this letter or the LTIP
shall be deemed to confer upon you any right to continue in the employ of the
Company or any Affiliate or interfere, in any manner, with the right of the
Company or any of its Affiliates to terminate your employment, whether with or
without Cause, in its sole discretion.
 
 
   10.           Amendment and Construction. The Committee may amend the terms
and conditions set forth herein, except that any such amendment may not
materially change or impair your award or allocation without your prior consent.


11.           Shareholder Rights.  During the _____ Performance Cycle, you shall
be entitled to vote your shares of Restricted Stock; otherwise, except as may be
expressly provided herein, you shall have no shareholder rights as to the
incentives awarded or allocated to you hereunder.


In addition to the terms of this letter, your incentives are subject to terms
and conditions set forth in the LTIP.  A prospectus is attached; you can obtain
a copy of the full plan document by contacting Carla Works at
Carla.Works@cleco.com.  Capitalized terms used in this letter have the meanings
ascribed to them in the LTIP.  Please indicate your consent to be bound by the
foregoing terms and conditions and the delivery of the prospectus by execution
below, and return this agreement to Carla at PVGO2 not later than March 1,
_____.


Very truly yours,


CLECO CORPORATION


By:           __________________
George W. Bausewine
Its:           Senior Vice President
Corporate Services
Attachment: Prospectus






ACKNOWLEDGED AND AGREED TO
THIS _____ DAY OF _____, _____


__________________________________
«Name»
 


--------------------------------------------------------------------------------


«Name»
«Date»
Page 4



EXHIBIT A
CLECO CORPORATION
2010 LONG-TERM INCENTIVE COMPENSATION PLAN


PERFORMANCE OBJECTIVES


The Cleco Corporation 2010 Long-Term Incentive Compensation Plan (the “LTIP”)
requires the Compensation Committee of the Board of Directors (the “Committee”)
of Cleco Corporation (the “Company”) to establish performance measures for each
Performance Cycle.


For the _____ Performance Cycle, the comparative performance measure approved is
the relative price appreciation plus dividends paid per share on Common Stock
(“Total Shareholder Return” or “TSR”) during the _____ Performance Cycle as
compared to the Total Shareholder Return of companies in the S&P Small and
Midcap Electric Utilities – GICS and NAICS (1) group (“Peer Group”).  The
Company’s TSR must rank at or above the 30th percentile level in order for any
award to be paid.  Actual awards are determined by the Committee based on the
Company’s rank within the peer group, as follows:

 
Relative TSR Rank
1
2
3
4
5
6
7
8
9
10
11-15
 
Percentile Rank
100.0%
  92.8%
  85.7%
  78.5%
  71.4%
  64.2%
  57.1%
  50.0%
42.8%
35.7%
<30.0%
Payout as a %
of Target
200.0%
185.6%
171.4%
157.0%
142.8%
128.4%
114.2%
100.0%
74.8%
50.0%
 0.0%




Restrictions will lapse upon receipt by you of written notice from the Committee
that the Company has achieved the Performance Objectives established for the
_____ Performance Cycle; notice will be given by the Committee as soon as
practicable after the close of the cycle.  Payments with respect to CEUs will be
made on a similar schedule.





 








______________________________


(1) GICS – Global Industry Classification System
    NAICS – North American Industry Classification System



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------